DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 16/153469 filed on October 5, 2018 in which Claims 1-20 are presented for examination.

Status of Claims
Claims 2, 3, 12, 13 and 17 have been cancelled.  Claims 1, 11 and 15 have been amended.  Claims 1, 4-11, 14-16 and 18-20 are rejected under 103.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US Patent Application 2019/0356535) in view of Sevilmis (US Patent Application 2014/0075248).

Claim 1, Li teaches a computer-implemented method comprising: an engine receiving error data from a first source of a first software component in a software system (View Li ¶ 42; analytics engine); the engine formulating a query based upon the error data (View Li ¶ 42, 44; query); the engine posing the query to a metadata description of the software system, the metadata description stored in a database (View Li ¶ 29, 45; database); the engine receiving from the database a query result including error metadata relevant to the error data (View Li ¶ 22; query source ticket); the engine analyzing the error data and the error metadata to generate an incident (View Li ¶ 30, 52; analyze network fault event); and the engine dispatching the incident to an issue tracking system for creation of a support ticket (View Li ¶ 42; generate ticket for fault event).

Li does not explicitly teach the source comprising a log and the error data comprising a return code and log content that does not result from processing an error message by a log functionality.

However, Selvimis teaches the source comprising a log and the error data comprising a return code and log content that does not result from processing an error message by a log functionality (View Selvimis ¶ 5; information about component logged including error code and ID of component).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Li with the source comprising a log and the error data comprising a return code and log content that does not result from processing an error message by a log functionality since it is known in the art that the error data and component data can be logged (View Selvimis ¶ 5). Such modification would have allowed error data to be analyzed.

Claim 16 is the system corresponding to the method of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 7, most of the limitations of this claim has been noted in the rejection of Claim 1.  Li further teaches the incident comprises a plurality of relevant components including the first component (View Li ¶ 4; network infrastructure).

Claim(s) 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US Patent Application 2019/0356535) in view of Sevilmis (US Patent Application 2014/0075248) and further in view of Lightner (US Patent Application 2015/0154079).

Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 1.  Li and Sevilmis do not explicitly teach dependencies.

However, Lightner teaches the metadata description of the software system comprises a dependency (View Lightner ¶ 7; dependencies).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the metadata description of the software system comprises a dependency since it is known in the art that a software system can be dependent (View Lightner ¶ 7). Such modification would have allowed a software dependency to determine an error.

Claim 18 is the system corresponding to the method of Claim 4 and is therefore rejected under the same reasons set forth in the rejection of Claim 4.

Claim 11, Li teaches a non-transitory computer readable storage medium embodying a computer program for performing a method, said method comprising: an engine receiving error data from a first source of a first software component in a software system (View Li ¶ 42; analytics engine); the engine formulating a query based upon the error data (View Li ¶ 42, 44; query); the engine posing the query to a metadata description of the software system, the metadata description stored in a database (View Li ¶ 29, 45; database); the engine receiving from the database a query result including error metadata relevant to the error data (View Li ¶ 22; query source ticket); the engine analyzing the error data and the error metadata to generate an incident (View Li ¶ 30, 52; analyze network fault event); and the engine dispatching the incident to an (View Li ¶ 42; generate ticket for fault event).

Li does not explicitly teach dependencies and a log and the error data comprising a return code and log content that does not result from processing an error message by a log functionality.

However, Lightner teaches a dependency (View Lightner ¶ 7; dependencies)

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Li with a dependency since it is known in the art that a software system can be dependent (View Lightner ¶ 7). Such modification would have allowed a software dependency to determine an error.

However, Selvimis teaches the source comprising a log and the error data comprising a return code and log content that does not result from processing an error message by a log functionality (View Selvimis ¶ 5; information about component logged including error code and ID of component).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Li with the source comprising a log and the error data comprising a return code and log content that does not result from processing an error message by a log functionality since it is known in the art that the error data and component data can be (View Selvimis ¶ 5). Such modification would have allowed error data to be analyzed.


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US Patent Application 2019/0356535) in view of Sevilmis (US Patent Application 2014/0075248) and further in view of Chen (US Patent Application 2009/0307537).

Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 1.  Li and Sevilmis do not explicitly teach a source code positon.

However, Chen teaches the error data comprises a source code position (View Chen ¶ 8, 12; position).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the error data comprises a source code position since it is known in the art that an error source code positon can be determined (View Chen ¶ 8, 127). Such modification would have allowed the position of the error to be determined.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US Patent Application 2019/0356535) in view of Sevilmis (US Patent Application 2014/0075248) and further in view of Grube (US Patent Application 2011/0078512).

Claim 6, most of the limitations of this claim has been noted in the rejection of Claim 1.  Li and Sevilmis do not explicitly teach a unique name.

However, Grube teaches the error data comprises a unique name or identifier (View Grube ¶ 56; unique name).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the error data comprises a unique name or identifier since it is known in the art that a unique name can be included (View Grube ¶ 56). Such modification would have allowed error data to have a unique name.

Claim(s) 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US Patent Application 2019/0356535) in view of Sevilmis (US Patent Application 2014/0075248) and further in view of Roh (US Patent Application 2019/0079758).

Claim 8, most of the limitations of this claim has been noted in the rejection of Claim 7.  Li and Sevilmis do not explicitly teach a list of artifacts.

However, Roh teaches identifies a first list of artifacts and a second list of artifacts from the query result (View Roh ¶ 20, 21; receive input); generates a first list of components from the first list of artifacts (View Roh ¶ 20, 21; first artifacts); generates a second list of components from the second list of artifacts (View Roh ¶ 20, 21; second artifacts); and merges the first list of components with the second list of components to create the plurality of relevant components (View Roh ¶ 20, 21; artifact information).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with identifies a first list of artifacts and a second list of artifacts from the query result; generates a first list of components from the first list of artifacts; generates a second list of components from the second list of artifacts; and merges the first list of components with the second list of components to create the plurality of relevant components since it is known in the art that software artifact information can be generated (View Roh ¶ 20, 21). Such modification would have lists to be merged to determine an error.

Claim 19 is the system corresponding to the method of Claim 8 and is therefore rejected under the same reasons set forth in the rejection of Claim 8.

Claim(s) 9, 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US Patent Application 2019/0356535) in view of Sevilmis (US Patent Application 2014/0075248) and further in view of Macnicol (US Patent Application 2016/0070726).

Claim 9, most of the limitations of this claim has been noted in the rejection of Claim 1.  Li and Sevilmis do not explicitly teach an in-memory database.

(View Macnicol ¶ 313; DBIM); and the engine comprises an in-memory database engine (View Macnicol ¶ 313; engine).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the database comprises an in-memory database; and the engine comprises an in-memory database engine since it is known in the art that an in-memory database can be used (View Macnicol ¶ 313). Such modification would have an in-memory database to store error data.

Claim 10, most of the limitations of this claim has been noted in the rejection of Claim 9.  Macnicol further teaches the in-memory database engine performs matching (View Macnicol ¶ 237; results compared).

Claim 20 is the system corresponding to the method of Claim 10 and is therefore rejected under the same reasons set forth in the rejection of Claim 10.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US Patent Application 2019/0356535) in view of Sevilmis (US Patent Application 2014/0075248) in view of Lightner (US Patent Application 2015/0154079) in view of Roh (US Patent Application 2019/0079758) and further in view of Chen (US Patent Application 2009/0307537).

(View Li ¶ 4; network infrastructure).

The combination of teachings do not explicitly teach artifacts.  

However, Roh teaches the incident comprises identifies a first list of artifacts and a second list of artifacts from the query result (View Roh ¶ 20, 21; receive input); generates a first list of components from the first list of artifacts (View Roh ¶ 20, 21; first artifacts); generates a second list of components from the second list of artifacts (View Roh ¶ 20, 21; second artifacts); and merges the first list of components with the second list of components to create the plurality of relevant components (View Roh ¶ 20, 21; artifact information) the error data comprises a source code position (View Chen ¶ 8, 12; position).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with identifies a first list of artifacts and a second list of artifacts from the query result; generates a first list of components from the first list of artifacts; generates a second list of components from the second list of artifacts; and merges the first list of components with the second list of components to create the plurality of relevant components since it is known in the art that software artifact information can be generated (View Roh ¶ 20, 21). Such modification would have allowed lists to be merged to determine error data.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US Patent Application 2019/0356535) in view of Sevilmis (US Patent Application 2014/0075248) in view of Lightner (US Patent Application 2015/0154079) and further in view of Macnicol (US Patent Application 2016/0070726).

Claim 15, most of the limitations of this claim has been noted in the rejection of Claim 11.  The combination of teachings do not explicitly teach an in-memory database.  

However, Macnicol teaches the database comprises an in-memory database (View Macnicol ¶ 313; DBIM); the engine comprises an in-memory database engine; and the in-memory database engine performs matching (View Macnicol ¶ 313; engine).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the database comprises an in-memory database; and the engine comprises an in-memory database engine since it is known in the art that an in-memory database can be used (View Macnicol ¶ 313). Such modification would have allowed an in-memory database to store error data.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/